Exhibit 10.2

Execution Version

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of April 5, 2013 (as amended, modified or
supplemented from time to time, this “Agreement”) among Bank of America, N.A.,
as administrative agent under the New Term Credit Agreement (as defined below)
(the “New Term Agreement Administrative Agent”), U.S. Bank National Association,
as collateral agent under the New Term Credit Agreement (in such capacity, the
“New Term Agreement Collateral Agent”, and collectively with its capacity as
Notes Collateral Agent (as defined below), the Term Debt Collateral Agent (as
defined in the Intercreditor Agreement (as defined below))), U.S. Bank National
Association, as collateral agent (in such capacity, the “Notes Collateral
Agent”) and as trustee (in such capacity, the “Trustee”) under the Indenture (as
defined below), Bank of America, N.A., as Revolving Facility Collateral Agent,
Apria Healthcare Group Inc., a Delaware corporation (the “Company”) and the
other Loan Parties signatory hereto. Defined terms used but not otherwise
defined herein shall have the meanings assigned to them in the Intercreditor
Agreement.

RECITALS

WHEREAS, the Company entered into the Senior Secured Bridge Loan Agreement and
the original Revolving Facility Credit Agreement on October 28, 2008, and in
connection therewith entered into that certain Lien Subordination and
Intercreditor Agreement dated as of October 28, 2008 (as amended, restated,
supplemented or modified from time to time, the “Intercreditor Agreement”),
among Bank of America, N.A. as Revolving Facility Collateral Agent, Bank of
America, N.A., as Term Debt Collateral Agent, Sky Acquisition LLC, Sky Merger
Sub Corporation and the subsidiaries of the Company party thereto;

WHEREAS, the Company has issued Senior Secured Notes consisting of (x) the
11.25% Senior Secured Notes due 2014 (Series A-1) (together with any Exchange
Notes (as defined in the Indenture) with respect thereto, the “Existing Series
A-1 Senior Secured Notes”) pursuant to an Indenture, dated as of May 27, 2009
and (y) the 12.375% Senior Secured Notes due 2014 (Series A-2) (together with
any Exchange Notes with respect thereto, the “Series A-2 Senior Secured Notes”
and, together with the Series A-1 Senior Secured Notes, the “Secured Notes”)
pursuant to a supplement to the Indenture dated as of August 13, 2009;

WHEREAS, on August 13, 2009, all obligations under the Senior Secured Bridge
Loan Agreement were repaid in full, and accordingly, U.S. Bank National
Association succeeded to all rights and obligations of Bank of America, N.A. as
collateral agent under the Term Debt Security Documents, as evidenced by the
Successor Collateral Agent’s Certificate and Confirmation dated August 13, 2009
signed by U.S. Bank National Association, Bank of America N.A. and the Company.
Accordingly, U.S. Bank National Association became the Term Debt Collateral
Agent as “successor” to Bank of America N.A. in such capacity;

WHEREAS, the Company has entered into that certain credit agreement (as amended,
restated, supplemented or modified from time to time and including any one or
more indentures or agreements extending the maturity of, refinancing or
otherwise restructuring all or a portion of the obligations of the Company
thereunder or any successor indenture, indentures, agreement or agreements, as
the case may be, the “New Term Credit Agreement”), dated as of the date hereof,
among the Company as borrower, Bank of America, N.A. as administrative agent,
U.S. Bank National Association, as collateral agent, the guarantors party
thereto and the lenders from time to time party thereto (the “New



--------------------------------------------------------------------------------

Term Lenders”) and it is intended that the obligations of the Company and the
loans made thereunder (the “New Term Loans”), with the obligations thereunder
being guaranteed by the Subsidiary Guarantors and secured in favor of the New
Term Agreement Collateral Agent as collateral agent for the ratable benefit of
the Term Lenders;

WHEREAS, the Company intends to use the proceeds of the New Term Loans to redeem
all of the Existing Series A-1 Senior Secured Notes, a portion of the Series A-2
Senior Secured notes and pay all applicable premiums and accrued and unpaid
interest thereon (the “Refinancing”); and

WHEREAS, Section 2.10 of the Intercreditor Agreement requires that the New Term
Agreement Administrative Agent and New Term Agreement Collateral Agent each bind
itself in writing to the terms of the Intercreditor Agreement pursuant to
documents reasonably acceptable to the Revolving Facility Collateral Agent and
the Term Debt Collateral Agent, and Sections 2.10 and 7.02(b) of the
Intercreditor Agreement permit certain modifications to be made to the
Intercreditor Agreement for the purpose of giving effect to the Refinancing;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
New Term Agreement Administrative Agent, New Term Agreement Collateral Agent,
the Notes Collateral Agent, the Trustee, the Company and the Loan Parties
signatory hereto, hereby agree as follows:

Section 1. Joinder. From the date hereof, (a) the New Term Agreement Collateral
Agent agrees to become party to the Intercreditor Agreement and to be bound by
the provisions of the Intercreditor Agreement as Term Debt Collateral Agent and
(b) the parties hereto agree that each reference in the Intercreditor Agreement
to (i) “Senior Secured Notes Indenture” and “Indenture” shall be deemed to
include a reference to the New Term Credit Agreement, (ii) “Senior Secured
Notes” shall be deemed to include a reference to the New Term Loans,
(iii) “Senior Secured Notes Documents” shall be deemed to include a reference to
the Loan Documents (as defined in the New Term Credit Agreement), (iv) “Term
Debt Collateral Agent” shall be deemed to include a reference to the New Term
Agreement Collateral Agent, in its capacity as collateral agent with respect to
the New Term Lenders and (v) “Noteholders” shall be deemed to include a
reference to the New Term Lenders.

Section 2. Acknowledgement. In accordance with Sections 2.10 and 7.02(b) of the
Intercreditor Agreement, the parties hereto agree that: (i) the Liens on any
Term Debt First Lien Collateral securing the obligations under the New Term
Credit Agreement shall be pari passu under the Intercreditor Agreement with the
Liens on such Term Debt First Lien Collateral securing the other `Term Debt
Obligations and senior to the Liens on such Term Debt First Lien Collateral
securing any Revolving Facility Obligations, all on the terms provided for in
the Intercreditor Agreement immediately prior to the date hereof, (ii) the Liens
on any Revolving Facility First Lien Collateral securing obligations under the
New Term Credit Agreement shall be pari passu under the Intercreditor Agreement
with the Liens on such Revolving Facility First Lien Collateral securing the
other Term Debt Obligations and junior and subordinated to the Liens on such
Revolving Facility First Lien Collateral securing any Revolving Facility
Obligations, all on the terms provided for in the Intercreditor Agreement
immediately prior to the date hereof and (iii) the parties hereto, including the
New Term Agreement Administrative Agent and New Term Agreement Collateral Agent,
will maintain the foregoing priorities and relationships under, and will have
the same rights and obligations set forth in, the Intercreditor Agreement
(giving effect to this Agreement).

 

2



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. (a) Each party hereto hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered by such party, and each of this Agreement and the Intercreditor
Agreement, giving effect to this Agreement, constitutes a valid and binding
agreement of such party, enforceable against such party in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

(b) The Company hereby represents and warrants that the indebtedness incurred
under the New Term Credit Agreement is permitted by the Revolving Facility
Credit Agreement, the Indenture and the Intercreditor Agreement.

Section 4. Effectiveness. This Agreement and the accession of the New Term
Agreement Administrative Agent and New Term Agreement Collateral Agent to the
Intercreditor Agreement as provided herein shall become effective when the
parties hereto shall have received a counterpart of this Agreement duly executed
by the New Term Agreement Administrative Agent, New Term Agreement Collateral
Agent, the Company, the Loan Parties signatory hereto, the Notes Collateral
Agent, the Term Debt Collateral Agent, the Revolving Debt Collateral Agent and
the Trustee.

Section 5. Integration; Confirmation. On and after the date hereof, the
Intercreditor Agreement shall be supplemented as expressly set forth herein; all
other terms and provisions of the Intercreditor Agreement, the other Finance
Documents and the respective Schedules thereto shall continue in full force and
effect and unchanged and are hereby confirmed in all respects.

Section 6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.

Section 7. Address for Notices. Any communications, including notices and
instructions or notices provided in the Intercreditor Agreement to be given to
the Term Agreement Administrative Agent and the Term Agreement Collateral Agent
or the New Term Lenders may be given to the following addresses:

If to the New Term Agreement Administrative Agent:

Bank of America, N.A.

AVP; Agency Management Officer II—Agency Management—Charlotte

Mail Code: NC1-002-15-36

Bank of America Plaza

101 South Tryon St

Charlotte, NC 28255-0001

Attn: Priscilla L. Baker

Phone: 1.980.386.3475

Fax: 1.704.409.0918

 

3



--------------------------------------------------------------------------------

If to the New Term Credit Agreement Collateral Agent:

U.S. Bank National Association

Raymond S. Haverstock

Global Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

Phone: 651.466.6299

Fax: 651.466.7430

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile and if so transmitted or signed,
shall, subject to requirements of law, have the same force and effect as a
manually signed original and shall be binding on the parties hereto. The Term
Debt Collateral Agent or Revolving Facility Collateral Agent may also require
that this Agreement be confirmed by a manually signed original hereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.

in its capacity as Revolving Facility Collateral Agent

By:   /s/ Adam Seiden Name:   Adam Seiden Title:   SVP

[Signature Page to Lien Subordination and Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.

in its capacity as Revolving Facility Collateral Agent

and New Term Agreement Administrative Agent

By:     Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION

in its capacity as Term Debt Collateral Agent, Trustee,

New Term Agreement Collateral Agent and Notes

Collateral Agent

By:   /s/ Raymond S. Haverstock Name:   Raymond S. Haverstock Title:   Vice
President

[Signature Page to Lien Subordination and Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

in its capacity as New Term Agreement Administrative Agent

By:   /s/ David H. Strickert Name:   David H. Strickert Title:   Managing
Director

[Signature Page to Lien Subordination and Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

SKY ACQUISITION LLC By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe
Title:   Executive Vice President, General Counsel and Secretary APRIA
HEALTHCARE GROUP INC. By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe
Title:  

Executive Vice President, General Counsel and

Secretary

APRIA HEALTHCARE, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC.

By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe

Title:

 

Executive Vice President, General Counsel and

Secretary

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

VALESCENT HEALTH LLC By:   /s/ Bradley R. Kreick Name:   Bradley R. Kreick
Title:   Chief Executive Officer, President and Treasurer

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

CORAM LLC By:   /s/ Michael E. Dell Name:   Michael E. Dell Title:   Senior Vice
President, Associate General Counsel and Secretary

CORAM ALTERNATE SITE SERVICES, INC.

CORAM CLINICAL TRIALS, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HEALTHCARE CORPORATION OF UTAH

CORAM SPECIALTY INFUSION SERVICES, INC.

CORAMRX, LLC

H.M.S.S., INC.

HEALTHINFUSION, INC.

T2 MEDICAL, INC.

By:   /s/ Michael E. Dell Name:   Michael E. Dell Title:   Senior
Vice President, General Counsel and Secretary

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]